STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 28, 2016
               Plaintiff-Appellee,

v                                                                  No. 325836
                                                                   Oakland Circuit Court
ERIC FEARS MILT,                                                   LC No. 2010-234718-FH

               Defendant-Appellant.


Before: METER, P.J., and SHAPIRO and O’BRIEN, JJ.

PER CURIAM.

       Defendant appeals as of right his bench-trial convictions of possession with intent to
deliver 50 grams or more but less than 450 grams of a controlled substance, MCL
333.7401(2)(a)(iii), and possession with intent to deliver less than 50 grams of a controlled
substance, MCL 333.7401(2)(a)(iv). The trial court sentenced defendant to 10 to 40 years’
imprisonment and 2 to 40 years’ imprisonment, respectively. We affirm.

       This case arose from the discovery of narcotics in defendant’s vehicle during a traffic
stop conducted for the purpose of investigating a stolen vehicle. Southfield police officers had
received information regarding a stolen Mercedes Benz in the parking lot of the Park Place
Apartment Complex and set up surveillance of the stolen vehicle. Shortly thereafter, they
observed an individual, later identified as defendant, parking his own vehicle next to the stolen
vehicle, exiting his own vehicle, and entering the stolen Mercedes Benz. The officers observed
defendant as he remained inside the stolen vehicle for “[a] short time” before exiting and
walking in the direction of the apartments. The officers continued with surveillance until
defendant left the apartment sometime later, reentered his own vehicle, and started to drive away.
As defendant attempted to leave the apartment complex, the officers conducted a traffic stop of
his vehicle.

        The police officers recovered 17 grams of cocaine from defendant’s vehicle during the
traffic stop. After defendant was arrested and booked, the police also searched defendant’s
person and discovered two rocks of crack cocaine in his clothing. Detective P. Kinal of the
Southfield Police Department prepared an affidavit requesting a warrant to search defendant’s
apartment at 22951 Park Place Drive for, among other things, “[r]ecords, books, receipts, notes,
ledgers, personal diaries, telephone and address books, supplier and customer lists, and other


                                               -1-
papers pertaining to the transportation, ordering, purchase and distribution of controlled
substances . . . .” In pertinent part, the affidavit read:

      (D) That on 10/26/10 at around 5:05 pm members of the Southfield Police
      Tactical Crime Suppression Unit (TCSU) received information from Mercedes
      Benz that a confirmed stolen vehicle was parked at the Park Lane Apartments.

             (1) Officer Kerr, a member of Southfield Police TCSU, located the
             vehicle . . . parked in close proximity to 22951 Park Place Dr.

             (2) Officer Kerr observed a gold Saturn Aura park next to the stolen
             Mercedes Benz at which point the driver of the Saturn, described as a
             black male in his 30’s[,] 5’10 with a stocky build wearing tan pants with a
             brown hoodie and black doo rag, unlocked and entered the stolen
             Mercedes Benz S550.

             (3) Officer Kerr then watched as the male locked the Mercedes and walk
             [sic] in the direction of 22951 Park Place Dr.

             (4) Approximately an hour later, members of TCSU observed the same
             black male . . . enter the Saturn and drive away.

             (5) Southfield Officers Losh and Schneider of TCSU stopped the vehicle
             and made contact with the driver who identified himself as [defendant]
             via a Michigan Driver’s license.

             (6) [Defendant] was found in possession of 17.8 grams of suspected crack
             cocaine (packaged individually in separate packages) and keys to the
             stolen Mercedes Benz . . . .

             (7) [Defendant] advised Officers Losh and Schneider that he resided at
             22951 Park Place Dr[.] with his 16yr [sic] old daughter.

             (8) Southfield Officer McCormick of TCSU made [sic] 22951 Park Place
             Dr[.] and made contact with a female who identified herself as Teneca
             Kaperce Milt who advised that she and her father, [defendant], were the
             only people that resided at 22951 Park Place Dr.

             (9) [Defendant] was searched by Southfield Jail staff and 10.6 more
             grams of additional crack cocaine was located on his person.

                                          * * *

      (E) That based upon Affiant’s education, training, and experience, he knows the
      following:




                                             -2-
               (1) That persons involved in the trafficking of controlled substances often
               maintain instrumentalities and evidence of trafficking at their place of
               residence.

                                             * * *

               (3) That persons trafficking in controlled substances often record their
               transactions or otherwise document their narcotics trafficking activities in;
               including but not limited to records, books, receipts, notes, ledgers,
               personal diaries, telephone and address books, supplier and customer lists,
               documents, videotapes, and/or computer disks.

An Oakland County magistrate signed the warrant, authorizing the search as requested, and the
officers proceeded to execute the search warrant. During the search, officers discovered 235.6
grams of cocaine in defendant’s apartment.

       Defendant first argues that the cocaine discovered in his vehicle and on his person should
have been suppressed because the officers lacked probable cause to conduct a search of
defendant’s vehicle. We disagree.

        Defendant failed to preserve this issue by making a pretrial motion to suppress the
evidence. People v Gentner, Inc, 262 Mich. App. 363, 368-369; 686 NW2d 752 (2004). This
Court reviews unpreserved constitutional issues for plain error. People v Carines, 460 Mich. 750,
764; 597 NW2d 130 (1999). A plain error is one that was “clear or obvious,” and, to justify
relief, the error must have affected the defendant’s “substantial rights.” Id. at 763. This
generally requires a showing of prejudice. Id. In addition, “[r]eversal is warranted only when
the plain, forfeited error resulted in the conviction of an actually innocent defendant or when an
error seriously affect[ed] the fairness, integrity or public reputation of judicial proceedings
independent of defendant’s innocence.” Id. at 763–764 (citations and quotation marks omitted).

        “The Fourth Amendment protects people from unreasonable searches and seizures.”
People v Frohriep, 247 Mich. App. 692, 699; 637 NW2d 562 (2001); US Const, Am IV.
However, a custodial arrest of a suspect based on probable cause is considered reasonable under
the Fourth Amendment when the arresting officer possesses information demonstrating probable
cause to believe that an offense has occurred and that the defendant committed it. People v
Champion, 452 Mich. 92, 115; 549 NW2d 849 (1996). “Probable cause to arrest exists where the
facts and circumstances within an officer’s knowledge and of which he has reasonably
trustworthy information are sufficient in themselves to warrant a man of reasonable caution in
the belief that an offense has been or is being committed.” Id.

        Although, generally, warrantless searches are unreasonable under the Fourth
Amendment, People v Beuschlein, 245 Mich. App. 744, 749; 630 NW2d 921 (2001), a warrantless
search may be reasonable if law enforcement has probable cause for the search and an exception
to the warrant requirement applies, People v Brzezinski, 243 Mich. App. 431, 433; 622 NW2d 528
(2000). Exceptions to the warrant requirement include searches incident to a lawful arrest and
certain automobile searches. People v Slaughter, 489 Mich. 302, 311; 803 NW2d 171 (2011).
Inventory searches are also recognized exceptions to the warrant requirement. Id. With regard

                                                -3-
to motor vehicles, an exception allows a police officer to perform a warrantless traffic stop on
the basis of probable cause that a law was being violated. See People v Davis, 250 Mich. App.
357, 363; 649 NW2d 94 (2002).

         Although defendant concedes that the officers legitimately held a reasonable suspicion of
criminal activity when they conducted a traffic stop of defendant’s vehicle, he argues that they
did not thereafter obtain evidence to establish probable cause for arrest. Defendant
mischaracterizes the context of the officers’ traffic stop in this situation. Contrary to defendant’s
assertions, the police officers were not conducting a traffic stop in order to further investigate the
possibility that a crime had been committed. Rather, the officers knew that the Mercedes Benz
defendant had accessed was stolen, and they had seen defendant exiting the stolen vehicle before
entering his own vehicle and attempting to drive away. Possessing a stolen vehicle is a felony.
MCL 750.535. The officers conducted a traffic stop of defendant’s vehicle for the purpose of
arresting defendant for possession of a stolen vehicle, and there was no need for them to seek
additional evidence to support their arrest at any point thereafter. Thus, although the officers had
to stop defendant’s vehicle and remove him in order to place him under arrest, they were not
relying on the “traffic stop” exception to the warrant requirement and nothing more was required
to legitimize the arrest.

        Defendant argues that, even if the police officers had probable cause to believe that he
possessed the stolen vehicle, defendant’s subsequent explanation that the vehicle was not stolen
and that he had permission to borrow it dissipated probable cause and the police, thereafter, had a
duty to conduct a more thorough investigation before arresting him. On this record, there is no
evidence to support defendant’s factual assertions. It is unclear whether defendant, in fact, had
permission to use the vehicle, whether he explained this to the police, or whether the police
failed to conduct any further investigation. On appeal, defendant offers only a self-serving
affidavit explaining that “[w]hen the police stopped [him] on October 26, 2010, [he] explained to
them that [he] had permission to use the allegedly stolen Mercedes Benz,” and that “there was a
traffic citation issued to [him] from August 2010 in the vehicle and that [he] had been using it
with permission for at least two months.” A party may not enlarge the record on appeal. MCR
7.210(A)(1); People v Williams, 241 Mich. App. 519, 524 n 1; 616 NW2d 710 (2000).
Defendant’s affidavit is not part of the lower court record, and this Court therefore need not
consider it. People v Eccles, 260 Mich. App. 379, 384 n 4; 677 NW2d 76 (2004). Even if this
Court considers the affidavit, defendant’s allegations would not negate the probable cause
supporting his warrantless arrest. “ ‘Once established, probable cause to arrest, which is
concerned with historical facts, is likely to continue indefinitely, absent the discovery of contrary
facts.’ ” People v Nguyen, 305 Mich. App. 740, 755; 854 NW2d 223 (2014), quoting People v
Russo, 439 Mich. 584, 605; 487 NW2d 698 (1992). We do not agree that a defendant may
simply claim that the police have the facts wrong when he is arrested and thereby “dissipate”
probable cause. Probable cause existed at the time of defendant’s arrest, and while defendant’s
claim to have permission to drive the stolen vehicle might have prompted additional
investigation in order to establish the legitimacy of this “contrary fact,” it was not itself a
contrary fact to dissipate probable cause in that moment.

       Defendant also argues that the police officers lacked probable cause to arrest him because
the Mercedes Benz was never determined to be actually stolen. Defendant presents no evidence
to support this argument. In any case, probable cause must be determined at the time of arrest,
                                                 -4-
and any subsequent evidence indicating that the vehicle was not actually stolen would be
irrelevant to this Court’s consideration of the warrantless arrest. See Nguyen, 305 Mich. App. at
751-752. Defendant’s argument also lacks merit because defendant was convicted after he
stipulated to the fact that he had been “arrested and searched” as a result of entering “a stolen
vehicle.” Stipulations of fact are binding on a court. People v Metamora Water Service, Inc,
276 Mich. App. 376, 385; 741 NW2d 61 (2007). Defendant therefore cannot dispute that the
vehicle was stolen. In light of the stipulation, this Court need not consider whether the reliability
of the source of the information indicating that the Mercedes Benz was stolen affected the
probable cause analysis in this case. The arresting officers had probable cause to believe that
defendant was engaged in the commission of a felony and the warrantless arrest and seizure of
his vehicle were therefore valid.

        Although the police officers had probable cause to arrest defendant, this probable cause
did not automatically support the warrantless search of defendant’s vehicle. On this record, this
Court cannot find that the police officers could see the cocaine as they arrested defendant and
that the plain view exception therefore applied. Further, police may “search a vehicle incident to
a recent occupant’s arrest only if the arrestee is within reaching distance of the passenger
compartment at the time of the search” or it is reasonable to believe the vehicle contains
evidence of the offense of arrest. People v Short, 289 Mich. App. 538, 542-543; 797 NW2d 665
(2010) (citations and quotation marks omitted). The lower court record does not contain
evidence indicating whether defendant was within reaching distance of the vehicle’s passenger
compartment during the search or whether the police suspected additional evidence of
defendant’s possession of a stolen vehicle would be found inside defendant’s personal vehicle.
However, it is unnecessary to determine whether the police officers’ search of defendant’s
vehicle was proper because, even giving full benefit of the doubt to defendant, the cocaine would
have inevitably been discovered during an inventory search subsequent to defendant’s arrest.

        The inevitable discovery exception permits admission of otherwise tainted evidence when
the prosecution can establish by a preponderance of the evidence that the information ultimately
or inevitably would have been revealed in the absence of police misconduct. People v Hyde, 285
Mich. App. 428, 439; 775 NW2d 833 (2009). Under the inventory exception to the warrant
requirement, the police may conduct an inventory search of a vehicle that is being impounded
following the driver’s arrest. People v Toohey, 438 Mich. 265, 271-272; 475 NW2d 16 (1991).
An inventory search is constitutional “if the underlying arrest was valid and the search was
conducted by the police in accordance with standardized department procedures.” People v
Houstina, 216 Mich. App. 70, 77; 549 NW2d 11 (1996). In this case, the inventory search
exception applied and would have resulted in the discovery of the cocaine. Defendant’s arrest
for possession of a stolen vehicle was valid. Because defendant was the vehicle’s only occupant,
defendant’s vehicle was lawfully impounded. See, e.g., People v Poole, 199 Mich. App. 261, 265;
501 NW2d 265 (1993). At any rate, and significantly, defendant has not disputed that the police
lawfully impounded his vehicle or conducted an inventory search pursuant to standardized
department procedures. The inevitable discovery doctrine therefore operates to render the
evidence admissible despite the lack of facts to support the constitutionality of the vehicle
search. Additionally, the inevitable discovery doctrine renders defendant unable to prove that he
suffered prejudice as a result of an unconstitutional search of his vehicle, as necessary for
reversal under the plain error standard of review.

                                                -5-
        Defendant’s claim that the warrantless search of his person incident to arrest violated his
rights under the Fourth Amendment also fails. As previously discussed, searches incident to a
lawful arrest are exceptions to the warrant requirement. Nguyen, 305 Mich. App. at 756. A
search incident to arrest may occur immediately before the arrest, at the place of arrest, or at the
place of detention. Id. at 757. Thus, whether defendant was searched at the scene of the traffic
stop or upon booking at the jail made no difference. Further, the search of defendant’s person
upon detention was constitutionally permissible as an inventory search for administrative
purposes. Houstina, 216 Mich. App. at 77.

        Next, defendant argues that the trial court abused its discretion when it denied his request
for a Franks1 hearing and his motion to suppress the cocaine found inside his apartment. Again,
we disagree.

        Defendant raised a specific challenge to Paragraph (D)(7) of the search warrant affidavit
in the lower court, preserving this portion of the issue for appeal. A trial court’s decision on
whether to hold an evidentiary hearing based on a challenge to the validity of a search warrant’s
affidavit is reviewed for an abuse of discretion. See, e.g., People v Martin, 271 Mich. App. 280,
309; 721 NW2d 815 (2006). This Court reviews a trial court’s findings of fact supporting the
denial of an evidentiary hearing for clear error. Id. Defendant did not object to alleged false
statements in Paragraphs (D)(6), (D)(8), or (D)(9) in the lower court, and these objections are
therefore not properly preserved. Metamora Water Service, Inc, 276 Mich. App. at 382. This
Court reviews unpreserved constitutional issues for plain error. Carines, 460 Mich. at 764.

        The trial court’s findings of fact at a suppression hearing are reviewed for clear error.
People v Chowdhury, 285 Mich. App. 509, 514; 775 NW2d 845 (2009). The trial court has
clearly erred if this Court is definitely and firmly convinced it made a mistake. People v
Johnson, 466 Mich. 491, 497-498; 647 NW2d 480 (2002). This Court reviews de novo the trial
court’s application of the underlying law and its ultimate decision. See People v Slaughter, 489
Mich. 302, 310; 803 NW2d 171 (2011).

        False statements may not be used to support a finding of probable cause to support the
issuance of a search warrant. People v Stumpf, 196 Mich. App. 218, 224; 492 NW2d 795 (1992).
This Court follows the United States Supreme Court’s holding in Franks v Delaware, 438 U.S.
154, 155-156; 98 S. Ct. 2674; 57 L. Ed. 2d 667 (1978), which requires that when “false statements
are made in an affidavit in support of a search warrant, evidence obtained pursuant to the warrant
must be suppressed if the false information was necessary to a finding of probable cause.”
Stumpf, 196 Mich. App. at 224. However, an affidavit supporting a search warrant is presumed to
be valid. Martin, 271 Mich. App. at 311. A trial court is obligated to conduct a Franks hearing
only if the defendant makes a preliminary showing that the affiant knowingly and intentionally,
or with reckless disregard for the truth, included a false statement in the warrant affidavit and
that the allegedly false statement was necessary to a finding of probable cause. People v Mullen,




1
    Franks v Delaware, 438 U.S. 154, 155-156; 98 S. Ct. 2674; 57 L. Ed. 2d 667 (1978).


                                                -6-
282 Mich. App. 14, 22; 762 NW2d 170 (2008). Such a preliminary showing must be properly
supported. As the Franks Court explained:

       To mandate an evidentiary hearing, the challenger’s attack must be more than
       conclusory and must be supported by more than a mere desire to cross-examine.
       There must be allegations of deliberate falsehood or of reckless disregard for the
       truth, and those allegations must be accompanied by an offer of proof. They
       should point out specifically the portion of the warrant affidavit that is claimed to
       be false; and they should be accompanied by a statement of supporting reasons.
       Affidavits or sworn or otherwise reliable statements of witnesses should be
       furnished, or their absence satisfactorily explained. Allegations of negligence or
       innocent mistake are insufficient. [Franks, 438 U.S. at 171.]

This Court has held that the rule from Franks is also applicable to material omissions from
affidavits. Martin, 271 Mich. App. at 311, but only when the “material omissions [are] necessary
to the finding of probable cause may the resulting search warrant be invalidated,” Mullen, 282
Mich. App. at 24 (emphasis omitted). Finally, any invalid portions of the affidavit may be
severed, People v Ulman, 244 Mich. App. 500, 510; 625 NW2d 429 (2001), and “if, when
material that is the subject of the alleged falsity or reckless disregard is set to one side, there
remains sufficient content in the warrant affidavit to support a finding of probable cause, no
hearing is required,” Franks, 438 U.S. at 171-172.

        The trial court did not err when it denied defendant’s motion for a Franks hearing
because defendant failed to make a preliminary showing that the police officer that drafted the
warrant knowingly, intentionally, or even recklessly included false statements or omitted
material facts. Defendant identifies several items he claims constitute false statements in the
affidavit or material omissions from it. Specifically, defendant claims that: (1) contrary to
Paragraph (D)(7) of the affidavit, defendant did not provide his arresting officers with the
address of his apartment; (2) contrary to Paragraph (D)(6), the arresting officers did not find a
key to the stolen Mercedes Benz during their search of defendant’s personal vehicle; (3) the
affiant omitted information that defendant’s daughter only confirmed that defendant was her
father, and not that defendant lived at 22951 Park Place, causing Paragraph (D)(8) to be
“extremely misleading;” (4) the affiant omitted information regarding a prior, warrantless search
of defendant’s apartment, wherein police officers found narcotics and, in direct contradiction of
Paragraph (D)(6), the key to the stolen Mercedes Benz; and (5) the affiant omitted information
regarding defendant’s explanation of permissive use of the Mercedes Benz. However, defendant
failed to make an offer of proof in the trial court regarding these claims. Defendant did not
include an affidavit from either himself or his daughter confirming any of the claims regarding
his alleged “permissive use” of the vehicle or the officer’s warrantless search of defendant’s
home. Nor did defendant testify or present the testimony of his daughter at the hearing on his
motion for a Franks hearing.

       Defendant’s lack of an offer of proof was not adequately explained. Defense counsel
simply presented conclusory and unsupported allegations of falsehoods and omissions that were
wholly insufficient to support his request for an evidentiary hearing. Although defendant
submitted an affidavit on appeal and argues that statements therein confirm that false statements
and material omissions permeated the search warrant affidavit, this Court, as previously

                                               -7-
discussed, will not permit defendant to expand the record on appeal. Additionally, defendant has
not submitted proof that, even if these allegedly false statements and material omissions were
made, the officer made them knowingly and intentionally, or with reckless disregard for the
truth. We find no basis upon which to reverse the trial court’s rulings.

        Finally, defendant argues that he was deprived of the effective assistance of counsel at
trial when defense counsel failed to (1) interview defendant’s daughter, (2) suppress the evidence
seized as a result of the warrantless searches of defendant’s vehicle and person incident to his
arrest, and (3) “present affidavits in support of the motion for an evidentiary hearing.” We
disagree.

        Defendant failed to preserve this issue by bringing a timely motion for a new trial or a
Ginther2 hearing in the lower court. This Court’s review of unpreserved claims of ineffective
assistance of counsel is limited to mistakes apparent on the record. Davis, 250 Mich. App. at 368.
Whether a person has been denied effective assistance of counsel is a mixed question of law and
fact. People v Matuszak, 263 Mich. App. 42, 48; 687 NW2d 342 (2004). A trial court’s findings
of fact, if any, are reviewed for clear error, and this Court reviews the ultimate constitutional
issue de novo. See id.

        “Effective assistance of counsel is presumed, and a defendant bears a heavy burden to
prove otherwise.” People v Swain, 288 Mich. App. 609, 643; 794 NW2d 92 (2010). Courts will
not second-guess trial counsel’s strategic decisions, People v Henry, 239 Mich. App. 140, 149;
607 NW2d 767 (1999), and defendant must overcome the strong presumption that his counsel’s
conduct was sound trial strategy, People v Douglas, 496 Mich. 557, 585; 852 NW2d 587 (2014).
“[D]efendant has the burden of establishing the factual predicate for his claim of ineffective
assistance of counsel . . . .” People v Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999). To establish a
claim of ineffective assistance of counsel, “a defendant must show (1) that defense counsel’s
performance fell below an objective standard of reasonableness under prevailing professional
norms and (2) that defense counsel’s deficient performance so prejudiced the defendant that
there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.” People v Fonville, 291 Mich. App. 363, 383; 804 NW2d
878 (2011).

        First, defendant has not shown that defense counsel failed to perform an adequate
investigation. Defense counsel has a duty to undertake reasonable investigations, and any choice
to limit an investigation is reasonable “to the extent that reasonable professional judgments
support the limitations on investigation.” People v Trakhtenberg, 493 Mich. 38, 52; 826 NW2d
136 (2012) (citation and quotation marks omitted). Defendant has failed to prove that defense
counsel’s investigation was anything but reasonable. Defendant presents only a self-serving
affidavit on appeal attributing certain allegations to conversations with his daughter. Again, this




2
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -8-
affidavit is not part of the lower court record and this Court need not consider it. People v Horn,
279 Mich. App. 31, 38; 755 NW2d 212 (2008).3

        Defendant has also failed to prove that defense counsel was ineffective for failing to file a
motion to suppress the cocaine obtained as a result of the warrantless searches of defendant’s
vehicle and person incident to arrest. As previously discussed, any such motion would have
lacked merit. “Ineffective assistance of counsel cannot be predicated on the failure to make a
frivolous or meritless motion.” People v Riley, 468 Mich. 135, 142; 659 NW2d 611 (2003).

        Finally, although defense counsel’s failure to submit affidavits in support of defendant’s
motion for a Franks hearing likely fell below an objective standard of reasonableness, defendant
cannot establish prejudice as a result of this failure and his claim of ineffective assistance of
counsel in this regard thus fails. We reiterate, first, that we need not consider defendant’s
appellate affidavit, see People v Horn, 279 Mich. App. 31, 38; 755 NW2d 212 (2008), and
defendant’s current argument is thus inadequately supported. Moreover, even if the statement
implying that the stolen Mercedes Benz key was discovered in defendant’s personal vehicle is
removed from Paragraph (D)(6) of the warrant affidavit, probable cause still existed based on the
narcotics discovered in defendant’s possession in his vehicle.4 Indeed, the affidavit requests a
warrant to search for evidence of narcotics trafficking, not possession of a stolen vehicle, and the
stolen vehicle keys were therefore immaterial to the probable cause determination. This same
line of reasoning applies to the alleged omission of defendant’s explanation that he had
permission to use the Mercedes Benz. Also, as the trial court properly concluded, information
regarding a prior, warrantless search of defendant’s apartment would not negate probable cause
for a search warrant because no evidence discovered during that search was offered or necessary


3
  In the affidavit, defendant claims, using secondhand information, that when police officers
discovered his apartment, his daughter “only confirmed that [defendant] was her father and did
not tell the police that [he] lived at 22951 Park Place.” Presumably, defendant finds this
information relevant because, if believed, it rendered false the statements contained in the
challenged affidavit regarding the police officers’ discovery of defendant’s address. However,
the record indicates that not only had defense counsel spoken with defendant’s daughter, she was
even available to testify at the hearing on defendant’s motion for a Franks hearing. Thus, the
record simply does not support his assertion of an inadequate investigation.
4
  If an affidavit contains false information, the search warrant may nevertheless be valid and
evidence obtained pursuant to the warrant need not be suppressed if probable cause exists
without considering the misinformation. People v Griffin, 235 Mich. App. 27, 42; 597 NW2d 176
(1999), overruled on other grounds by People v Thompson, 477 Mich. 146; 730 NW2d 708
(2007). Probable cause exists when a person of reasonable caution would be justified in
concluding that evidence of criminal conduct could be found in a stated place to be searched.
See People v Russo, 439 Mich. 584, 603-604; 487 NW2d 698 (1992). When reviewing a
decision to issue a search warrant, the reviewing court must read the search warrant and the
underlying affidavit in a common-sense and realistic manner. Id. at 604. Deference is afforded
the magistrate’s decision. Id.



                                                -9-
for establishing probable cause. Defendant suggests that the affiant did not have adequate
information establishing a “nexus between [d]efendant and the apartment . . . .” However, even
if we were to accept defendant’s secondhand claim that his daughter only told the police that
defendant was her father, she made this statement while in the apartment in question, thus
making it a reasonable inference, in light of their observations of defendant’s movements, that
such a “nexus” existed. Under all the circumstances, we find no basis for reversal.5

       Affirmed.



                                                            /s/ Patrick M. Meter
                                                            /s/ Douglas B. Shapiro
                                                            /s/ Colleen A. O'Brien




5
  To the extent that some of defendant’s wording in his appellate brief could be interpreted as a
cursory request for a remand on the issue of ineffective assistance of counsel, we decline to order
such a remand.


                                               -10-